Citation Nr: 1208570	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  06-19 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected disc protrusion L4-L5 and L5-S1, right, degenerative joint disease with severe myositis (hereinafter, "back disorder").

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to January 2004, and had additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This case was previously before the Board in March 2010, at which time it was remanded for further development to include VA medical examinations which addressed the etiology of the claimed acquired psychiatric disorder and hearing loss.  As detailed below, the Veteran was accorded a VA audiological examination of his hearing loss in October 2010 which the Board finds is adequate for resolution of this case.  All other development directed by the Board's remand regarding this claim appears to have been accomplished.  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998) regarding the hearing loss claim.

As an additional matter, the Board notes that the Veteran's appeal also included the issue of entitlement to service connection for tinnitus, and was identified on the prior March 2010 remand.  However, service connection was established for tinnitus by a May 2011 rating decision.  Nothing in the record indicates the Veteran has expressed disagreement with the initial rating assigned or the effective date for the establishment of service connection.  In view of the foregoing, this issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

For the reasons addressed in the REMAND portion of the decision below, however, the Board finds that the development directed for the psychiatric disorder and TDIU claims have not been satisfied, and that a new remand is required pursuant to Stegall, supra.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the Veteran's hearing loss claim has been completed.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current hearing loss disability was incurred in or otherwise the result of his military service.


CONCLUSION OF LAW

Service connection is not warranted for the Veteran's hearing loss.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Inasmuch as the Veteran's psychiatric disorder and TDIU claims are addressed in the REMAND portion of the decision below, they will not be discussed in the VCAA adjudication that follows.  In other words, only the hearing loss claim will be discussed.

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in December 2004, which is clearly prior to the June 2005 rating decision that initially adjudicated the hearing loss claim.  

The aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his hearing loss claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the notice provided to the Veteran with respect to his hearing loss claim did not include information regarding disability rating(s) and effective date(s) as mandated by the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Granted, he was provided with such information by a May 2006 letter with respect to his psychiatric disorder claim.  Although this letter did not refer to the hearing loss claim, it does reflect the Veteran was aware of this information.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Moreover, for the reasons stated below, the preponderance of the evidence is against the claim, and it must be denied.  As such, no disability rating and/or effective date is to be assigned or even considered for this claim.  Consequently, the Board concludes that the veteran has not been prejudiced by this lack of notification regarding the Court's holding in Dingess.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his hearing loss claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated that there is outstanding evidence relating his current hearing loss disability to military service.  

The Board remanded the issue in March 2010 in order to obtain information concerning periods of service with the National Guard, VA medical records, an examination, and the RO was requested to clarify whether the Veteran wished to have a hearing.  As part of an April 2010 statement, the Veteran indicated that no hearing was desired in conjunction with this case.  Service personnel records were obtained reflecting service with the National Guard from 1970 to 2004 with non-creditable service from October 1977 to January 1982, during which time he was in non-military civilian status.  VA treatment records were obtained.  Moreover, he was accorded VA medical examinations regarding his hearing loss claim in May 2005 and October 2010, the latter of which included an opinion that addressed the etiology of his current hearing loss disability.  As this opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the October 2010 VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case and that VA substantially complied with the remand directives.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby, 1 Vet. App. at 227. According to 38 U.S.C.A. § 1153 (West 2002), a "preexisting injury or disease will be considered to have been aggravated by active . . . service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."

Certain evidentiary presumptions -- such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities. 38 U.S.C.A. §§ 101, 1112, (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2010).

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

Analysis

In the instant case, and for the reasons detailed below, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss, and it must be denied.

The Board acknowledges that the Veteran, as a lay person, is competent to describe hearing problems.  However, as specific medical testing is required to determine whether one has a hearing loss disability pursuant to 38 C.F.R. § 3.385, as well as evidence of hearing loss pursuant to Hensley, supra, the Board finds that competent medical evidence is necessary to diagnose the disability and determine the etiology thereof.  The veteran as a lay person is not competent to provide an etiological opinion for hearing loss as this is beyond the type of observation that a lay person can provide to VA.  Nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board also acknowledges that the Veteran's service treatment records reveal that he was noted to have hearing loss on periodic examinations while in the National Guard.  However, nothing in the record indicates that such a disability was actually incurred while on active duty, to include ACDUTRA or inactive duty training.

On audiological evaluation in November 1981, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
10
10
LEFT
30
20
15
10
10

Speech recognition scores were not provided.  The examiner did not note a hearing loss defect and such is not shown pursuant to the criteria set forth in 38 C.F.R. § 3.385.  Nevertheless, the Board notes that the puretone average thresholds on the right and the left are 14 which corresponds to Level I hearing bilaterally pursuant to 38 C.F.R. § 4.85, Table VIA.

On audiological evaluation in February 1986, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
5
LEFT
25
15
5
15
10

Speech recognition scores were not provided.  The examiner did not note a hearing loss defect and such is not shown pursuant to the criteria set forth in 38 C.F.R. § 3.385.  Again, the Board notes that the puretone average thresholds on the right and the left respectively are 5 and 11 which corresponds to Level I hearing bilaterally pursuant to 38 C.F.R. § 4.85, Table VIA.

On audiological evaluation in October 1986, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
50
50
LEFT
10
5
5
35
55

Speech recognition scores were not provided.  The examiner did not note a hearing loss defect, however, such is shown pursuant to the criteria set forth in 38 C.F.R. § 3.385.  The Board notes that pursuant to 38 C.F.R. § 4.85, Table VIA, pure tone averages in the right ear and left ear are respectively 29 and 25, which corresponds to Level I hearing loss bilaterally pursuant to Table VII.

On audiological evaluation in January 1996, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
55
60
LEFT
15
15
5
55
55

Speech recognition scores were not provided.  The Board notes that pursuant to 38 C.F.R. § 4.85, Table VIA, pure tone averages in the right ear and left ear are respectively 34 and 33, which corresponds to Level I hearing loss bilaterally pursuant to Table VII.

On audiological evaluation in September 2002, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
65
65
LEFT
0
0
0
70
60

Speech recognition scores were not provided.  The examiner noted a hearing loss defect in the physical profile section of the examination report and indicated that hearing acuity was a level 2.  The Board notes that pursuant to 38 C.F.R. § 4.85, Table VIA, pure tone averages in the right ear and left ear are respectively 35 and 33, which corresponds to Level I hearing loss bilaterally pursuant to Table VII.

On audiological evaluation on February 22, 2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
60
55
LEFT
5
0
20
50
55

Speech recognition scores were not provided.  The Board notes that pursuant to 38 C.F.R. § 4.85, Table VIA, pure tone averages in the right ear and left ear are respectively 35 and 31, which corresponds to Level I hearing loss bilaterally pursuant to Table VII.

In March 2005 the Veteran underwent a VA outpatient audiological consultation, at which audiometric testing revealed a hearing loss disability pursuant to 38 C.F.R. 
§ 3.385.  However, the examiner indicated that the results were inconsistent which might suggest exaggerated responses.  The examiner noted that no conclusive impression could be provided until he was re-evaluated.  In light of the examiner's finding that the results were inconsistent, the results will not be considered by the Board.  

In May 2005 the Veteran was afforded a VA audiological examination, which also revealed a hearing loss disability pursuant to 38 C.F.R. § 3.385.  However, the examiner did not render an opinion regarding the etiology of the Veteran's hearing loss disability. 

On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
45
50
LEFT
15
15
15
50
55

Speech recognition scores were 100 percent bilaterally and pure tone averages were 34 bilaterally, which corresponds to Level I hearing loss bilaterally pursuant to Table VII.

As no etiological opinion was provided, the Board remanded the case in March 2010, in pertinent part, to accord the Veteran a VA audiological examination which did address the etiology of his current hearing loss disability.  As already noted, such an examination was accomplished in October 2010.  The veteran reported that he was exposed to excessive noise in service.  There is no reason to doubt the veteran's credibility in that regard and his statement is considered probative and competent pursuant to 38 U.S.C.A. § 1154(a) and (b).  However, the examiner opined that the current hearing loss was not related, and was not permanently aggravated, or had its onset during a period of active duty.  Further, the examiner supported this opinion by stated rationale which made reference to the documented audiological findings of record.  The Board has already determined that the examiner's opinion is supported by an adequate foundation, and that the examination is adequate for resolution of this case.  In addition, the Board notes that defective hearing was shown in 1986 during a periodic examination and therefore not upon entering a period of active service, ACDUTRA, or INACDUTRA.  Accordingly, the presumption of soundness does not apply.  Moreover, the presumption of aggravation does not apply with respect to periods of ACDUTRA or INACDUTRA.  It is also noted that the veteran was not examined upon entering active duty on February 14, 2003, however, a hearing loss disability is shown by the audiological testing conducted prior to that date.  Accordingly, the presumption of soundness does not apply with respect to the period of service from February 2003 to January 2004.  The examiner noted there were audiological examinations of record including the February 22, 2003, examination and found that there were similar results (with better thresholds for the right ear) recorded on the May 2005 examination.  The examiner found that there was no aggravation.  Moreover, aggravation, an increase in disability during service, is not shown pursuant to the Rating Schedule as audiological testing in service and in May 2005, after separation from the National Guard, showed that hearing was Level I bilaterally.  To the extent that the Veteran asserts aggravation, his statement although competent, credible and probative, is outweighed by the examiner's opinion and the results of audiological testing discussed above.  The audiological test results are the most probative evidence of record as they report the Veteran's hearing acuity at various points in time. 

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current hearing loss disability was incurred in or otherwise the result of his military service, to include period(s) of ACDUTRA and/or inactive duty training.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.



ORDER

Service connection for hearing loss is denied.  


REMAND

In March 2010, the Board acknowledged that the Veteran had indicated his current psychiatric disorder was secondary to his service-connected disabilities, particularly the service-connected back disorder.  Under the law, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Further, the Board noted that while the Veteran was accorded a VA psychiatric examination in May 2006, at which the examiner opined that his psychiatric disorder was not caused by or the result of a service-connected condition.  However, the examiner did not address whether the Veteran's psychiatric disorder was aggravated by the Veteran's service-connected conditions or whether the Veteran's psychiatric disorder was related to his active service.

The Veteran was accorded a new VA psychiatric examination in November 2010, at which the examiner opined that the current psychiatric disorder did not have its onset during service.  However, this opinion appears to be contradicted by the subsequent opinion that the disorder was secondary to last tour of duty in Iraq and most probably related to the claimed tinnitus.  Further, in the rationale that follows, the examiner does not indicate how the psychiatric disorder was secondary to tinnitus, but how tinnitus was related to service per the findings of the October 2010 VA audio examination.  Moreover, in referring to the other service-connected disabilities of low back disorder and diabetes mellitus type II, the examiner appears to proffer opinions as to how these service-connected disabilities did not cause the psychiatric disorder, but does not address the issue of secondary aggravation as directed by the Board's remand directives and the holding of Allen, supra.  The examiner also indicated that the service-connected hypertension was outside of his area of expertise.

In view of the foregoing, the Board finds that the November 2010 VA psychiatric examination is not in accord with the directives of the March 2010 remand, and is not adequate for resolution of this case.  The Court has held that "a remand by ... the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  We hold further that a remand by ... the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. at 271.  The Court has also held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, the Board finds that a remand is required in order to obtain clarification from the November 2010 VA examiner as to the etiology of the Veteran's current psychiatric disorder and/or a new examination which provides such clarification.

Since a new examination may be necessary, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the psychiatric disorder, including VA medical records, should be obtained while this case is on remand.

Regarding the TDIU claim, the Board previously determined in March 2010 that it was inextricably intertwined with the other appellate claims, including the present claim of service connection for an acquired psychiatric disorder.  Therefore, the Board must defer adjudication of the TDIU claim until the development deemed necessary for the psychiatric disorder claim has been completed.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his psychiatric disorder that are not already of record.  After securing any necessary release, the AMC/RO should obtain those records not on file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Associate with the record recent VA medical records pertaining to the treatment of the Veteran for a psychiatric disorder.  

3.  After obtaining any additional records to the extent possible, the Veteran's claims folder should be made available to the November 2010 VA psychiatric examiner for review and clarification of his opinions expressed therein.  Specifically, the examiner is asked to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder found to be present is related to or had its onset during service.  In pertinent part, the examiner is asked to clarify his apparently contradictory opinions that the disorder did not have its onset during service but also that it was secondary to his last tour of duty in Iraq.  The examiner is also requested to clarify his opinion as to how the psychiatric disorder is secondary to the now service-connected tinnitus.  Moreover, the examiner is asked to clarify whether it is at least as likely as not that any psychiatric disorder found to be present is due to or caused by any service-connected disability, including but not limited to the Veteran's back condition.  In addition, is the Veteran's psychiatric disorder at least as likely as not aggravated (i.e., increased in severity) beyond the natural progression by a service-connected disability, including but not limited to the back disorder.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

If the November 2010 VA examiner is unavailable, then the requested opinion(s) should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  The AMC/RO's decision should reflect consideration of both the issue of service connection for an acquired psychiatric disorder, as well as the claim of entitlement to a TDIU.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in May 2011, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


